 
  
 
   
    
 

Case 07-11047-CSS Doc 11475) Filed 01/10/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF BELAWARE

 

In re: ) Chapteg 11
)
AMERICAN HOME MORTGAGE HOLDINGS, INC.) Case 07-11047
a Delaware corporation, et al., '7 )
) Jointly Administered
Debtors. )
OFFICE OF THE UNITED STATES PRUSTEE - REGION 3
POST-CONFIRMATION QUARTERL SUMMARY REPORT
American Home Mortgage Plan Trust
Debtor's Name: (the "AHM Plan Trust") Bank: Various
Bankruptcy Number: 07-11047 Account Number: Various
Date of Confirmation: 2/23/2009 Account Type: Various
Reporting Period (month/year): Octoberr 1, 2018 through November 13, 2018 (a)

 
  
  
 

Final Report

  

Beginning Cash Balance: $1,027,989
All receipts received by the debtor:
Collection of Accounts Receivable:
Proceeds from Litigation (settlement or otherwise):
Sale of Debtor's Assets:
Capital Infusion pursuant to the Plan:
Total of cash received:
Total of cash available: $1,059,368

Less all disbursements or payments (including payments made under the confirmed plan) made by the D

Disbursements made under the plan, excluding the administrative
claims of the bankruptcy professionals:

$53,812

  
   

Disbursements made pursuant to the administrative claims of
bankruptcy professionals:

All other disbursements made in the ordinary course:

Total Disbursements $197,067

 

Ending Cash Balance $862,301
Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is tru@land correct to the best
of my knowledge and belief.
Date: a (c Name/T: SY
St . sass / Plan Trustee

Notes:
(a) All activity post November 30, 2010 is reflected on the AHM Plan Trust.

      

 

"The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification num!
Mortgage Investment Corp., a Maryland corporation (391 4); American Home Mortgage Acceptance, Inc.
Servicing, Inc.), a Maryland corporation (7267); American Home Mortgage Corp., a New York corporati
company (1407); Homegate Settlement Services, Inc., a New York corporation (7491); and Great Oak A

r, are: American Home Mortgage Holdings, Inc. (6303); American Home
Maryland corporation (1979); AHM SV, Inc, (t/k/a American Home Mortgage
(1558); American Home Mortgage Ventures LLC, a Delaware limited liability
ract Corp., a New York corporation (8580).

“The Debtors hold bare legal title in certain mortgage loans that Bank of America has complete dominion
Bankruptcy Court (see D.1. 5308). The AHM Plan Trust has no access to financial or other information r
such, no activity pertaining to such mortgage loans is reflected on the quarterly operating report.

d control over pursuant to a certain settlement agreement approved by the
ted to such mortgage loans and is not entitled to any interest in such loans, As
 

Case 07-11047-CSS Doc 11475) Filed 01/10/19 Page 2 of 2

IN THE UNITED STATES BANKRUPTCY COURT

In re:

AMERICAN HOME MORTGAGE HOLDINGS, INC.,
a Delaware corporation, et al., |

OFFICE OF THE UNITED STATE
POST-CONFIRMATION QUARTE

Debtor's Name

American Home Mortgage Holdings, Inc.

American Home Mortgage Investment Corp.

American Home Mortgage Acceptance, Inc.

AHM SV Inc. (F/K/A American Home Mortgage Servicing, Inc.)
American Home Mortgage Corp.

American Home Mortgage Ventures, LLC

Homegate Settlement Services Inc.

Great Oak Abstract Corp.

Total

Notes:

(a) For purposes of calculating the US Trustee quarterly fees, expenses of the AHM Plan Trust are

ee ee

Debtors.

Bankruptcy #
07-11047
07-11048
07-11049
07-11050
07-11051
07-11052
07-11053
07-11054

FOR THE DISTRICT OF DELAWARE

‘asc No. 07-11047

intly Administered

TRUSTEE - REGION 3
Y SUMMARY REPORT

 

Reporting Period Total Disbursements Quarterly Fee
10/01/2018 through 11/13/2018 $197,067 1,625.00
10/01/2018 through 11/13/2018 - 325.00
10/01/2018 through 11/13/2018 - 325.00
10/01/2018 through 11/13/2018 - 325.00

0/01/2018 through 11/13/2018 - 325.00
0/01/2018 through 11/13/2018 - 325.00
0/01/2018 through 11/13/2018 - 325.00
0/01/2018 through 11/13/2018 - 325.00

197,067 3,900.00

 

flected in American Home Mortgage Holdings, Inc.

 

 

"The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identificatiog number, are: American Home Mortgage Holdings, Inc. (6303); American Home

Mortgage Investment Corp., a Maryland corporation (3914); American Home Mortgage Acceptancey Inc., a Maryland corporation (1979); AHM SV, Inc. (f/k/a American Home
Mortgage Servicing, Inc.), a Maryland corporation (7267); American Home Mortgage Corp.,
limited liability company (1407); Homegate Settlement Services, Inc., a New York corporati

a New| ork corporation (1558); American Home Mortgage Ventures LLC, a Delaware

on (7499); and Great Oak Abstract Corp., a New York corporation (8580).

 
